Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 11, 2021

                                     No. 04-20-00267-CV

                                     Joe Jesse PONCE III,
                                           Appellant

                                               v.

                       COMMISSION FOR LAWYER DISCIPLINE,
                                    Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-04768
                               Mary C. Brown, Judge Presiding


                                        ORDER

       On May 11, 2021, Brandy Wingate Voss, attorney of record for Appellant Joe Jesse
Ponce III, filed a Motion to Withdraw as Counsel. The motion substantially complies with the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 6.5.
       Counsel’s motion to withdraw is GRANTED.
       The unopposed motion also seeks a thirty-day extension of time to file the brief. The
extension is GRANTED. We ORDER Appellant to file his brief by June 14, 2021.
       Appellant’s brief was initially due on December 30, 2020. Because of COVID-19 and
Appellant’s unusual circumstances, this court has granted six previous extensions of time to file
the brief. Absent extraordinary circumstances, no further extensions of time to file
Appellant’s brief will be granted.
       We caution Appellant that if he fails to file his brief as ordered, this court may dismiss
this appeal for want of prosecution. See TEX. R. APP. P. 42.3(b), (c).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court